Case 1:18-cv-01899-CFC-SRF Document 252 Filed 02/08/21 Page 1 of 6 PageID #: 13979




                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF DELAWARE

 CYTIVA SWEDEN AB, and
 GLOBAL LIFE SCIENCES
 SOLUTIONS USA LLC,


                          Plaintiffs,        Civil Action No. 18-1899-CFC-SRF
                                             Consolidated
                    v.

 BIO-RAD LABORATORIES, INC.,


                          Defendant.



                            MEMORANDUM ORDER

       Pending before me is Defendant Bio-Rad Laboratories, Inc.'s Motion for

 Leave to Amend Its Pleadings (D.I. 129). Bio-Rad seeks by its motion to bring

 antitrust counterclaims against Plaintiffs Cytiva Sweden AB and Global Life

 Sciences Solutions USA LLC (collectively Cytiva), who have sued Bio-Rad for

 infringement of U.S. Patent Nos. 9,671,420 (the #420 patent), 9,709,589 (the #589

 patent), 9,709,590 (the #590 patent), 9,709,591 (the #591 patent) and RE47,124

 (the #124 patent). The essence of the proposed counterclaims is that Cytiva's

 patent enforcement activities were made in bad faith and, because of Cytiva's

 market power, constitute anticompetitive conduct. D.I. 130 at 7.
Case 1:18-cv-01899-CFC-SRF Document 252 Filed 02/08/21 Page 2 of 6 PageID #: 13980




       The #124 patent is a reissue of U.S. Patent No. 8,821,718 (the #718 patent).

 The #420 patent, #589 patent, #590 patent, and #591 patent all issued from

 continuation applications that trace their priority to the application that resulted in

 the issuance of the #718 patent. Cytiva's predecessor-in-interest in this

 consolidated action originally sued for infringement of the #718 patent on

 September 2, 2014 in the Southe1n District of New York. Cytiva' s predecessor

 then sued for infringement of the #420 patent, #589 patent, #590 patent, and #591

 patent in this district on November 30, 2018. The New York litigation was

 subsequently transferred to this district and the cases were consolidated. The

 complaint alleging infringement of the #718 patent was amended to allege

 infringement of the # 124 patent.

       Bio-Rad filed its motion more than a year after the July 18, 2020 pleadings

 amendment deadline imposed by the Scheduling Order. D.I. 27. Federal Rule of

 Civil Procedure 16(b)( 4) requires that a party show good cause if it seeks to amend

 its pleadings after the deadline set by a scheduling order. In re Fisker Auto.

 Holdings, Inc. S'holder Litig., C.A. No. 13-2100-CFC, 2018 WL 5113964, at *4

 (D. Del. Oct. 12, 2018).

       "Good cause" exists when the party seeking leave to amend exercised

 reasonable diligence in trying to comply with the scheduling order. Id. Courts


                                            2
Case 1:18-cv-01899-CFC-SRF Document 252 Filed 02/08/21 Page 3 of 6 PageID #: 13981




  presume a party lacks diligence if the party had knowledge of the facts supporting

  its proposed amendment before the deadline to amend. See Prince v. Aielos, C.A.

  No. 09-5429 (JLL), 2012 WL 1883812, at *6 (D.N.J. May 22, 2012) (finding a

  lack of good cause "when a party was aware of the facts that would lead it to

  amend and failed to act on [them]" (internal quotation marks and citation

  omitted)); accord Chancellor v. Pottsgrove Sch. Dist., 501 F. Supp. 2d 695, 702

  (E.D. Pa. 2007) (noting that "a party is presumptively not diligent if, at the

 commencement of the lawsuit, the party knows or is in possession of the

 information that is the basis for that party's later motion to amend").

        Bio-Rad asserts that good cause exists here because its proposed

 counterclaims are premised on two "new facts" that occurred "well after the

 deadline to amend." D.I. 130 at 13, 16. The first fact is the Court's May 28, 2020

 claim construction order. As a matter of law, however, a court's claim

 construction ruling cannot be the basis for a good cause finding for Rule 16(b)

 purposes. Teva Pharms. USA, Inc. v. Amgen, Inc., C.A. No. 09-5675, 2010 WL

 11558270, at *4 (E.D. Pa. Nov. 19, 2010).

        The second fact is the June 26, 2020 deposition of Dr. Mats Lundkvist, a

 named inventor on all of the asserted patents. D.I. 130 at 10. According to Bio-

 Rad, Lundkvist testified at his deposition "that if a system did not have separation


                                            3
Case 1:18-cv-01899-CFC-SRF Document 252 Filed 02/08/21 Page 4 of 6 PageID #: 13982




  of the fluidic components from the electrical components, he would not consider

  such a system to be his invention" and "that his invention required the fluidic

  components to be separated from the electrical components, and if that requirement

  was not there, it was not his invention." D.I. 130 at 11-12. But Lundkvist gave

  this same testimony in all material respects when he was deposed in 2014 in the

  New York case, see D.I. 134-5 at 139:3-6; 141:11-15; 160:17-25, and it is

  undisputed that Bio-Rad was aware of the 2014 deposition before the pleadings

  amendment deadline. Bio-Rad argues it did not anticipate Lundkvist's testimony

  in this case because at the time of the 2014 deposition only the #718 patent existed.

 But this argument rings hollow since the #589 patent and #590 patent issued from

  continuation patent applications that trace their priority to, and thus cannot contain

 new matter not present in, the application for the #718 patent. Manual of Patent

 Examining Procedure § 201.07 (9th ed. Rev. June 2020); see also Applied

 Materials Inc. v. Advanced Semiconductor Materials America, Inc., 98 F.3d 1563,

  1579 (Fed. Cir. 1996), cert. denied, 520 U.S. 1230 (1997) ("Although there may be

 some variation in the scope of the claimed subject matter, a continuation

 application is based solely on the disclosure of a parent application. . . . By

 definition, a continuation adds no new matter and is akin to an amendment of a

 pending application." (Mayer, J., concurring) (citation omitted)).


                                            4
Case 1:18-cv-01899-CFC-SRF Document 252 Filed 02/08/21 Page 5 of 6 PageID #: 13983




        Accordingly, I find that Bio-Rad has failed to show good cause under Rule

  16(b) sufficient to amend its pleadings after the deadline. I also find that even if

  Bio-Rad had met Rule 16(b)'s good cause requirement, its amendment request

  should be denied under Rule 15(a).

        A party that has established good cause pursuant to Rule 16(b)(4) still must

  meet the requirements of Rule 15 to amend its pleadings. See.Price v. Trans

  Union, LLC, 737 F. Supp. 2d 276, 280 (E.D. Pa. 2010); 6A Charles A. Wright,

 Arthur R. Miller, et al., Federal Practice & Procedure § 1522.2 (3d ed. 2020)

 (" [T]he Rule 16(b) standard controls any decisions to alter a scheduling order for

 purposes of making pleading amendments and it must be satisfied before

 determining whether an amendment should be permitted under Rule 15."); id. at

 n.3 (collecting cases). To pass muster under Rule 15(a), the amendment cannot

 impose "undue prejudice to the opposing party by virtue of allowance of the

 amendment." Foman v. Davis, 371 U.S. 178, 182 (1962).

        Here, allowing the amendment would require Cytiva to defend against

 entirely new theories of liability and would subject it to additional discovery. That

 Bio-Rad has suggested an additional discovery period and trying the case in

 separate stages, D.I. 130 at 9 n.4, 14-15, undercuts its assertion that counterclaim

 discovery will substantially overlap with the already completed fact and expert


                                            5
Case 1:18-cv-01899-CFC-SRF Document 252 Filed 02/08/21 Page 6 of 6 PageID #: 13984




 discovery. Allowing the amendment would be unduly prejudicial because it would

 subject Cytiva to "additional discovery, cost, and preparation to defend against

 [these] new facts [and new] theories." Cureton v. National Collegiate Athletic

 Ass 'n, 252 F.3d 267,273 (3d Cir. 2001).




       NOW THEREFORE, at Wilmington this Eighth day of February in 2021, IT

 IS HEREBY ORDERED that Defendant Bio-Rad Laboratories, Inc. 's Motion for

 Leave to Amend Its Pleadings (D.I. 129) is DENIED.




                                                UNITED STATESDISTCTJ




                                            6
